UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-CSR CERTIFIED SHAREHOLDER REPORT OF REGISTERED MANAGEMENT INVESTMENT COMPANIES Investment Company Act file number811-22668 ETF Series Solutions (Exact name of registrant as specified in charter) 615 East Michigan Street Milwaukee, WI 53202 (Address of principal executive offices) (Zip code) Paul R. Fearday ETF Series Solutions 777 E. Wisconsin Ave. Milwaukee, WI53202 (Name and address of agent for service) (414) 765-5346 Registrant's telephone number, including area code Date of fiscal year end: November 30 Date of reporting period: May 31, 2015 Item 1. Reports to Stockholders. Semi-Annual Report May 31, 2015 Validea Market Legends ETF Ticker: VALX Validea Market Legends ETF TABLE OF CONTENTS Page Portfolio Allocation 1 Schedule of Investments 2 Statement of Assets and Liabilities 7 Statement of Operations 8 Statement of Changes in Net Assets 9 Financial Highlights 10 Notes to the Financial Statements 11 Approval of Advisory Agreement and Board Consideration 17 Expense Example 20 Information About the Portfolio Holdings 21 Information About Proxy Voting 21 Privacy Policy 22 Validea Market Legends ETF PORTFOLIO ALLOCATION At May 31, 2015 (Unaudited) Percentage of Sector Net Assets Manufacturing 38.2% Finance and Insurance Retail Trade 11.7 Professional, Scientific, and Technical Services 9.6 Information 4.8 Mining, Quarrying, and Oil and Gas Extraction 4.0 Wholesale Trade 4.0 Real Estate and Rental and Leasing 3.1 Construction 2.7 Administrative and Support and Waste Management and Remediation Services 1.8 Real Estate and Rental and Leasing 1.8 Money Markets 1.5 Accommodation and Food Services 1.0 Other Assets 0.1 Rights 100.0% 1 Validea Market Legends ETF SCHEDULE OF INVESTMENTS May 31, 2015 (Unaudited) Shares Value COMMON STOCKS – 96.6% Accommodation and Food Services – 1.0% Sonic Corporation $ Administrative and Support and Waste Management and Remediation Services – 1.8% Enova International, Inc. (a) Robert Half International, Inc. Construction – 2.7% MYR Group, Inc. (a) Quanta Services, Inc. (a) Tutor Perini Corporation (a) Finance and Insurance – 15.7% AmTrust Financial Services, Inc. Banco Macro SA – ADR BlackRock, Inc. Bofi Holding, Inc. (a) Capital One Financial Corporation Comerica, Inc. Credit Acceptance Corporation (a) EZCORP, Inc. (a) Genworth Financial, Inc. (a) Grupo Financiero Galicia S.A. – ADR HCI Group, Inc. LendingTree, Inc. (a) PrivateBancorp, Inc. Santander Consumer USA Holdings, Inc. (a) The Allstate Corporation Universal Insurance Holdings, Inc. Information – 4.8% Blucora, Inc. (a) LogMeIn, Inc. (a) Qualys, Inc. (a) Rovi Corporation (a) The accompanying notes are an integral part of these financial statements. 2 Validea Market Legends ETF SCHEDULE OF INVESTMENTS May 31, 2015 (Unaudited) (Continued) Shares Value COMMON STOCKS (Continued) Information (Continued) WebMD Health Corporation (a) $ Manufacturing – 38.2% ABIOMED, Inc. (a) Advanced Semiconductor Engineering, Inc. – ADR AGCO Corporation Arctic Cat, Inc. AVG Technologies N.V. (a) Benchmark Electronics, Inc. (a) Celgene Corporation (a) Chart Industries, Inc. (a) Coach, Inc. DepoMed, Inc. (a) Edwards Lifesciences Corporation (a) FMC Technologies, Inc. (a) Gilead Sciences, Inc. (a) GW Pharmaceuticals Plc – ADR (a) Harmonic, Inc. (a) ICU Medical, Inc. (a) IPG Photonics Corporation (a) Lannett Company, Inc. (a) Merck & Company, Inc. Middleby Corporation (a) Monolithic Power Systems, Inc. Monster Beverage Corporation (a) Movado Group, Inc. National Oilwell Varco, Inc. Nautilus, Inc. (a) NetApp, Inc. OmniVision Technologies, Inc. (a) Outerwall, Inc. Polaris Industries, Inc. Sanderson Farms, Inc. Sanmina Corporation (a) Silicon Motion Technology Corporation – ADR Skyworks Solutions, Inc. The accompanying notes are an integral part of these financial statements. 3 Validea Market Legends ETF SCHEDULE OF INVESTMENTS May 31, 2015 (Unaudited) (Continued) Shares Value COMMON STOCKS (Continued) Manufacturing (Continued) The Scotts Miracle-Gro Company $ USANA Health Sciences, Inc. (a) Valero Energy Corporation Winnebago Industries, Inc. Zumiez, Inc. (a) Mining, Quarrying, and Oil and Gas Extraction – 4.0% Forum Energy Technologies, Inc. (a) Hess Corporation Lukoil OAO – ADR Sasol Ltd. – ADR Professional, Scientific, and Technical Services – 9.6% CaesarStone Sdot-Yam Ltd. Cognizant Technology Solutions Corporation (a) Ebix, Inc. Echo Global Logistics, Inc. (a) F5 Networks, Inc. (a) MasterCard, Inc. MAXIMUS, Inc. Syntel, Inc. (a) Wipro Ltd. – ADR Real Estate and Rental and Leasing – 3.1% CBRE Group, Inc. (a) HFF, Inc. Jones Lang LaSalle, Inc. Retail Trade – 11.7% Asbury Automotive Group, Inc. (a) AutoNation, Inc. (a) Bitauto Holdings Ltd. – ADR (a) Francesca’s Holdings Corporation (a) Insight Enterprises, Inc. (a) The accompanying notes are an integral part of these financial statements. 4 Validea Market Legends ETF SCHEDULE OF INVESTMENTS May 31, 2015 (Unaudited) (Continued) Shares Value COMMON STOCKS (Continued) Retail Trade (Continued) REX American Resources Corporation (a) $ Ross Stores, Inc. The Buckle, Inc. The TJX Companies, Inc. Tractor Supply Company Ulta Salon, Cosmetics & Fragrance, Inc. (a) Williams-Sonoma, Inc. Wholesale Trade – 4.0% Avnet, Inc. Reliance Steel & Aluminum Company ScanSource, Inc. (a) Universal Corporation TOTAL COMMON STOCKS (Cost $21,495,749) RIGHTS – 0.0% Safeway Casa Ley Cvr (a) Safeway Pdc Llc Cvr (a) TOTAL RIGHTS (COST $0) REAL ESTATE INVESTMENT TRUSTS – 1.8% Equity Commonwealth (a) Mack-Cali Realty Corporation TOTAL REAL ESTATE INVESTMENT TRUSTS (Cost $442,010) The accompanying notes are an integral part of these financial statements. 5 Validea Market Legends ETF SCHEDULE OF INVESTMENTS May 31, 2015 (Unaudited) (Continued) Shares Value MONEY MARKET FUNDS – 1.5% Fidelity Institutional Money Market Money Market Portfolio 0.14%* $ TOTAL MONEY MARKET FUNDS (Cost $347,650) Total Investments (Cost $22,285,409) – 99.9% Other Assets in Excess of Liabilities – 0.1% TOTAL NET ASSETS – 100.0% $ Percentages are stated as a percent of net assets. * Rate shown is annualized seven-day yield. (a) Non-income producing security. ADR American Depositary Receipt The accompanying notes are an integral part of these financial statements. 6 Validea Market Legends ETF STATEMENT OF ASSETS & LIABILITIES At May 31, 2015 (Unaudited) ASSETS Investments in securities, at value (Cost $22,285,409) $ Receivable for fund shares sold Interest and dividends receivable Total assets LIABILITIES Payable for investments purchased Management fees payable Total liabilities NET ASSETS $ Net assets consist of: Paid-in capital $ Undistributed (accumulated) net investment income (loss) Accumulated net realized gain (loss) on investments ) Net unrealized appreciation (depreciation) on: Investments in unaffiliated securities Net assets $ Net asset value: Net assets $ Shares outstanding^ Net asset value, offering and redemption price per share $ ^No par value, unlimited number of shares authorized. The accompanying notes are an integral part of these financial statements. 7 Validea Market Legends ETF STATEMENT OF OPERATIONS Period Ended May 31, 2015 (Unaudited) INCOME: Dividends (net of withholding tax $726) $ Interest 71 Total investment income EXPENSES: Management fees Total expenses Net investment income REALIZED & UNREALIZED GAIN (LOSS) ON INVESTMENTS: Net realized gain (loss) on investments ) Change in unrealized appreciation (depreciation) on investments Net realized and unrealized gain (loss) on investments Net increase (decrease) in net assets resulting from operations $ The accompanying notes are an integral part of these financial statements. 8 Validea Market Legends ETF STATEMENT OF CHANGES IN NET ASSETS Period Ended May 31, 2015* (Unaudited) OPERATIONS Net investment income $ Net realized gain (loss) on investments ) Change in unrealized appreciation (depreciation) of investments Net increase (decrease) in net assets resulting from operations CAPITAL SHARE TRANSACTIONS Proceeds from shares sold Net increase (decrease) in net assets derived from net share in outstanding shares (a) Net increase (decrease) in net assets NET ASSETS Beginning of period — End of period $ Undistributed (accumulated) net investment income $ Period Ended May 31, 2015 (Unaudited) Shares Amount Subscriptions $ Redemptions — — $ * Fund commend operations on December 9, 2014.The information presented is for the period from December 9, 2014 to May 31, 2015. The accompanying notes are an integral part of these financial statements. 9 Validea Market Legends ETF FINANCIAL HIGHLIGHTS For a capital share outstanding throughout the period Period Ended May 31, 2015(1) (Unaudited) Net asset value, beginning of period $ INCOME (LOSS) FROM INVESTMENT OPERATIONS: Net investment income (loss)(2) Net realized and unrealized gain (loss) on investments Total from investment operations Net asset value, end of period $ Total return %(3) SUPPLEMENTAL DATA: Net assets at end of period (000’s) $ RATIOS TO AVERAGE NET ASSETS: Expenses to average net assets %(4) Net investment income (loss) to average net assets %(4) Portfolio turnover rate 47 %(3) Commencement of operations on December 9, 2014. Calculated based on average shares outstanding during the period. Not annualized. Annualized. The accompanying notes are an integral part of these financial statements. 10 Validea Market Legends ETF NOTES TO FINANCIAL STATEMENTS May 31, 2015 (Unaudited) NOTE 1 – ORGANIZATION Validea Market Legends ETF (the “Fund”) is a series of ETF Series Solutions (“ESS”) (the “Trust”), an open-end management investment company consisting of multiple investment series, organized as a Delaware statutory trust on February 9, 2012. The Trust is registered with the U.S. Securities and Exchange Commission (“SEC”) under the Investment Company Act of 1940, as amended (the “1940 Act”), as an open-end management investment company and the offering of the Fund’s shares (“Shares”) is registered under the Securities Act of 1933, as amended (the “Securities Act”). The investment objectives of the Fund is to seek capital appreciation, with a secondary focus on income. The Fund commenced operations on December 9, 2014. Shares of the Fund are listed and traded on The NASDAQ Stock Market, LLC (“NASDAQ”). Market prices for the Shares may be different from their net asset value (“NAV”). The Fund issues and redeems Shares on a continuous basis at NAV only in blocks of 50,000 Shares, called “Creation Units.”Creation Units are issued and redeemed principally in-kind for securities included in a specified universe. Once created, Shares generally trade in the secondary market at market prices that change throughout the day in amounts less than a Creation Unit.Except when aggregated in Creation Units, Shares are not redeemable securities of the Fund. Shares of the Fund may only be purchased or redeemed by certain financial institutions (“Authorized Participants”). An Authorized Participant is either (i) a broker-dealer or other participant in the clearing process through the Continuous Net Settlement System of the National Securities Clearing Corporation or (ii) a DTC participant and, in each case, must have executed a Participant Agreement with the Distributor. Most retail investors do not qualify as Authorized Participants nor have the resources to buy and sell whole Creation Units. Therefore, they are unable to purchase or redeem Shares directly from the Fund. Rather, most retail investors may purchase Shares in the secondary market with the assistance of a broker and are subject to customary brokerage commissions or fees. The Fund currently offers one class of Shares, which have no front end sales loads, no deferred sales charges, and no redemption fees. A purchase (i.e., creation) transaction fee is imposed for the transfer and other transaction costs associated with the purchase of Creation Unit of $500. In addition, a variable fee may be charged on all cash transactions or substitutes for Creation Units of up to a maximum of 2% as a percentage of the value of the Creation Units subject to the transaction. There were no variable fees for the period. The Fund may issue an unlimited number of Shares of beneficial interest, with no par value. Shares of the Fund have equal rights and privileges. 11 Validea Market Legends ETF NOTES TO FINANCIAL STATEMENTS May 31, 2015 (Unaudited) (Continued) NOTE 2 – SIGNIFICANT ACCOUNTING POLICIES The following is a summary of significant accounting policies consistently followed by the Fund. These policies are in conformity with accounting principles generally accepted in the United States of America (“GAAP”). A. Security Valuation. All equity securities, including domestic and foreign common stocks, preferred stocks, exchange traded notes and real estate investment trusts that are traded on a national securities exchange, except those listed on the NASDAQ Stock Market, LLC (“NASDAQ”) are valued at the last reported sale price on the exchange on which the security is principally traded. Securities traded on NASDAQ will be valued at the NASDAQ Official Closing Price (“NOCP”). If, on a particular day, an exchange-traded or NASDAQ security does not trade, then the mean between the most recent quoted bid and asked prices will be used. All equity securities that are not traded on a listed exchange are valued at the last sale price in the over-the-counter market. If a non-exchange traded security does not trade on a particular day, then the mean between the last quoted closing bid and asked price will be used. Prices denominated in foreign currencies are converted to U.S. dollar equivalents at the current exchange rate, which approximates fair value. Investments in investment companies that are not listed on a national securities exchange (e.g., mutual funds), including money market funds, are valued at their net asset value per share. Short-term securities that have maturities of less than 60 days, at the time of purchase, are valued at amortized cost, which, when combined with accrued interest, approximates market value. Securities for which quotations are not readily available or are deemed unreliable are valued at their respective fair values as determined in good faith by the Board. When a security is “fair valued,” consideration is given to the facts and circumstances relevant to the particular situation, including a review of various factors set forth in the pricing procedures adopted by the Fund’s Board of Trustees. The use of fair value pricing by the Fund may cause the net asset value of the shares to differ significantly from the net asset value that would be calculated without regard to such considerations. As described above, the Fund utilizes various methods to measure the fair value of their investments on a recurring basis. GAAP establishes a hierarchy that prioritizes inputs to valuations methods. The three levels of inputs are: Level 1 – Unadjusted quoted prices in active markets for identical assets or liabilities that the Fund has the ability to access. 12 Validea Market Legends ETF NOTES TO FINANCIAL STATEMENTS May 31, 2015 (Unaudited) (Continued) Level 2 – Observable inputs other than quoted prices included in Level 1 that are observable for the asset or liability, either directly or indirectly. These inputs may include quoted prices for the identical instrument on an inactive market, prices for similar instruments, interest rates, prepayment speeds, credit risk, yield curves, default rates and similar data. Level 3 – Unobservable inputs for the asset or liability, to the extent relevant observable inputs are not available; representing the Fund’s own assumptions about the assumptions a market participant would use in valuing the asset or liability, and would be based on the best information available. The availability of observable inputs can vary from security to security and is affected by a wide variety of factors, including, for example, the type of security, whether the security is new and not yet established in the marketplace, the liquidity of markets, and other characteristics particular to the security. To the extent that valuation is based on models or inputs that are less observable or unobservable in the market, the determination of fair value requires more judgment. Accordingly, the degree of judgment exercised in determining fair value is greatest for instruments categorized in Level 3. The inputs used to measure fair value may fall into different levels of the fair value hierarchy. In such cases, for disclosure purposes, the level in the fair value hierarchy within which the fair value measurement falls in its entirety, is determined based on the lowest level input that is significant to the fair value measurement in its entirety. The following is a summary of the inputs used to value the Fund’s investments as of May 31, 2015: Assets^ Level 1 Level 2 Level 3 Total Common Stocks $ $
